UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 14-4649


UNITED STATES OF AMERICA,

                 Plaintiff - Appellee,

          v.

ANTONIO TASTE,

                 Defendant - Appellant.



     On Remand from the Supreme Court of the United States.
                      (S. Ct. No. 14-8848)


Submitted:   November 12, 2015             Decided:   December 30, 2015


Before NIEMEYER, FLOYD, and THACKER, Circuit Judges.


Vacated and remanded by unpublished per curiam opinion.


Steven A. Feldman, FELDMAN and FELDMAN, Uniondale, New York, for
Appellant.    Ripley Rand, United States Attorney, Michael F.
Joseph, Assistant United States Attorney, Greensboro, North
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Antonio       Taste    pled    guilty,       pursuant       to    a    written    plea

agreement, to possessing a firearm after being convicted of a

felony, in violation of 18 U.S.C. §§ 922(g)(1), 924 (2012).                                He

was sentenced under the Armed Career Criminal Act (ACCA) to 180

months in prison.             After an unsuccessful direct appeal, Taste

filed a 28 U.S.C. § 2255 (2012) motion, arguing that his four

North Carolina breaking and entering convictions could no longer

be    considered      violent      felonies       in     light    of    our    decision    in

United      States    v.     Simmons,   649 F.3d 237    (4th    Cir.    2011)    (en

banc).      Although the Government posited that the enhanced ACCA

sentence was still appropriate, relying in part on Taste’s three

Massachusetts larceny from the person convictions, it agreed to

resentencing in light of Simmons.                   At resentencing, the district

court concluded that Taste’s prior Massachusetts convictions for

larceny from the person were violent felonies for purposes of

the    ACCA,    and    again       applied    the       enhanced       mandatory   minimum

sentence of 180 months’ imprisonment.

       On    appeal,       Taste     claimed,      in     relevant      part,    that     the

district court erred in designating him an armed career criminal

based on its finding that the Massachusetts crime of larceny

from     the   person        constitutes      a        “violent     felony”      for     ACCA

purposes.        Relying on United States v. Jarmon, 596 F.3d 228,

230–33 (4th Cir. 2010) (holding that the North Carolina crime of

                                              2
larceny    from        the   person   was      a    crime    of    violence    under    the

residual clause of the career offender guideline), we affirmed

the judgment.          See United States v. Taste, 603 F. App’x 139 (4th

Cir. 2015) (No. 14-4649).

     On    June        30,   2015,       the    Supreme      Court    granted        Taste’s

petition for a writ of certiorari, vacated the judgment, and

remanded to this court for further consideration in light of

Johnson v. United States, 135 S. Ct. 2551 (2015).                             In Johnson,

the Supreme Court held that the residual clause of the ACCA—the

final clause of § 924(e)(2)(B)(ii) (2012)—is unconstitutionally

vague. 135 S. Ct. at           2557 (“[T]he indeterminacy of the wide-

ranging inquiry required by the residual clause both denies fair

notice     to     defendants       and     invites      arbitrary      enforcement        by

judges.         Increasing     a   defendant’s         sentence      under    the    clause

denies due process of law.”).

     Taste now argues—and the Government appropriately concedes—

that,    under     Johnson,        Taste’s         larceny   convictions       no    longer

support his ACCA sentence.                     Without these convictions, Taste

does not have three predicate offenses to qualify him as an

armed career criminal.             Accordingly, we vacate the judgment and

remand the case to the district court for resentencing.                                  We

dispense        with    oral    argument        because      the     facts     and    legal




                                               3
contentions   are   adequately   presented   in   the   materials   before

this court and argument would not aid in the decisional process.



                                                   VACATED AND REMANDED




                                   4